DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al. (US 2016/0164031) in view of Arney et al. (US 2003/0068486). 
Regarding claim 17, Pieper teaches a first barrier film (#110), a second barrier film  (#120) and a luminescent layer between the first and the second barrier films (#130) (Pg. 3, Paragraph [0030]; Fig. 1). The barrier films include a substrate (#112 & #122; “second substrate”), an organic smoothing layer (#114 & # 124; “adhesive layer”), a barrier layer (#116 & #126; “first barrier layer”) and an outer polymer layer (#118 & #128; “first substrate”) which forms an adhesive contact surface with the luminescent layer (Pg. 3, Paragraph [0031]; Pg. 1, Paragraph [0002]; Fig. 2). The luminescent layer is prepared by combining quantum dot materials with a polymer matrix wherein the quantum dot material may be core/shell luminescent nanocrystals including CdSe/Zn, which is appreciated as used for the phosphors in applicant’s specification (“phosphor layer containing phosphors”) (Pieper, Pg. 6, Paragraph [0046]); Applicant’s specification, Paragraph [0043]). 
Pieper is silent with respect to the first barrier film or the second barrier films further containing a coating that faces away from the phosphor layer and the coating being an outermost layer.
Arney teaches protective coatings which are smudge-resistant hardcoat coatings containing nanoparticles (Pg. 1, Paragraph [0002]). The coatings are useful in fields involving electronic devices (Pg. 2, Paragraph [0020]). The protective coatings are formed by providing nanoparticles in a binder (Pg. 1, Paragraph [00008] and Pg. 2, Paragraph [0043]). When used on 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the barrier films of Pieper such that they further include protective coatings which are smudge resistant hardcoat coatings which have a refractive index close to that of the barrier layers in order to prevent Moire patterns as taught by Arney.  
Pieper is silent with respect to the barrier films having a thermal expansion coefficient in the TD direction in a range of 30° to 90°C of 1*10-4/K or less and having a value of a thermal expansion coefficient in an MD direction being not less than -1.5*10-4/K and not more than 1.5*10-4/K for each temperature within the temperature range of 30° to 90°C.
However, this property appears to be dependent on the materials for forming the barrier films and the methods of forming the barrier films. In particular, applicant’s specification discloses materials for the substrate as including a PET film which is also taught by Pieper (Applicant’s Specification, Pg. 11, Paragraph [0053]; Pieper, Pg. 3, Paragraph [0033]). The materials for forming the barrier layers include inorganic thin film coatings including metal oxides which are also taught by Pieper (Applicant’s specification, Pg. 13, Paragraphs [0058]-[0059]; Pieper, Pg. 4, Paragraph [0038]). Lastly, applicant’s specification lists forming the protective films by means of laminating through an adhesive which is not particularly limited to materials including an acrylic or a urethane based adhesive (Applicant’s specification, Pg. 15-16, Paragraph [0070]) which is additionally appreciated by Pieper such that the outer polymer layers may be formed from the materials of the inner smooth polymer layers which may be urethane acrylates and may provide adhesive contact (Pg. 1 ,Paragraph [0002], Pg. 3, Paragraph [0034]; Pg. 5, Paragraph [0040]). As such, Pieper teaches barrier laminates with overlapping materials and methods of forming the protective films of applicant’s invention and, as such, one of -4/K or less and having a value of a thermal expansion coefficient in an MD direction being not less than -1.5*10-4/K and not more than 1.5*10-4/K for each temperature within the temperature range of 30° to 90°C.
Regarding claim 20, Pieper teaches the barrier films as discussed above with respect to claim 17. As illustrated in figure 1, the outer polymer layer, which the examiner considers as the first substrate, is in direct contact with the luminescent layer (“wherein one of the first and second substrates are in direct physical contact with the phosphor layer”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al. (US 2016/0164031) in view of Arney et al. (US 2003/0068486) as applied to claim 17 above, and further in view of Yamamoto (US 2006/0062995).
Regarding claim 18, Pieper teaches the barrier films as discussed above with respect to claim 17. 
Pieper is silent with respect to the barrier films further including a second barrier layer in the barrier films.
Yamamoto teaches transparent laminate films having high gas barrier properties usable for packaging materials of electronic components and electroluminescent display devices (Pg. 1, Paragraph [0004]). The laminates are formed with two transparent gas barrier films between an adhesive layer (Pg. 2, Pargraph [0038]). The laminates have high gas barrier properties against gases such as oxygen and water vapor (Pg. 1, Paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the barrier films on each side of the luminescent layer of Pieper such . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (US 2015/0330603) in view of Pieper et al. (US 2016/0164031) and Arney et al. (US 2003/0068486), as discussed above with respect to claim 17.
Regarding claim 19, Oba teaches a wavelength conversion film and a backlight unit and a liquid crystal display comprising the conversion film (Pg. 1, Paragraph [0003]). The wavelength conversion film includes at least one quantum dot in a matrix (Pg. 3, Paragraphs [0041]-[0049]). The conversion film may also be used in a backlight unit in which an edge light directs light onto a lightguide and the backlight unit may be used in a liquid crystal display (Pg. 18, Paragraph [0188] and [0191]). The LCD may also include protective films as well (Pg. 18, Paragraph [0193]). 
Oba is silent with respect to the wavelength conversion films and the protective films being formed as the films of claims 17.
Pieper teaches the protective films with quantum dots as discussed above with respect to claims 1 and 5. The films of Pieper may be used in systems such as LCD’s and, as discussed above. 
. 

Allowable Subject Matter
Claims 10 and 12 are allowed. Claims 2, 6 and 11 and 13 are also allowed based on their dependency to either claim 10 or 12.
The following is an examiner’s statement of reasons for allowance:
In particular, claim 10 requires the limitations of “A wavelength conversion sheet comprising: a phosphor layer which contains phosphors; and a wavelength conversion sheet protective film on a surface of the phosphor layer, wherein the wavelength conversion sheet protective film comprises: a first film, which includes a first substrate and a first barrier layer, and a second film, which includes a second substrate, wherein the first film and the second film are bonded to each other at a surface of the first barrier layer and one surface of the second substrate via an adhesive layer,Atty. Dkt. No. 106915-0262 wherein one of the first and the second substrates has a coating layer that faces away from the phosphor layer and the coating layer is an outermost layer of the wavelength conversion sheet protective film, and wherein the protective film has a maximum value of a thermal expansion coefficient in a TD direction in a temperature range of 30 to 90°C is about 0.3 x 10-4/K  or less.”
Claim 12 similarly requires the limitations of “A wavelength conversion sheet comprising: a phosphor layer which contains phosphors; and a first wavelength conversion sheet protective film on a first surface of the phosphor layer and a second wavelength conversion sheet protective film on a second surface of the phosphor layer, wherein the second -4/K or less.”
Each of the limitations are taught by the combination of Pieper in view of Arney and Yamamoto as indicated in the final rejection dated 11/25/2020 with the exception of the limitation regarding the coefficient of thermal expansion in a TD direction in a temperature range of 30 to 90°C is about 0.3 x 10-4/K or less. In particular, applicant argued, as discussed below that this feature is dependent on the four tensions applied during the formation of the wavelength conversion protective film and in particular, the second feed out temperature (T3) being 50 N/m or less and 15 N/m as described in example 2 described in applicant’s specification (PGPUB, Pg. 7, Paragraph [0089]; Tables 1 and 2). None of the cited references explicitly teaches this coefficient of thermal expansion in addition to teaching this described second feed out tension, let alone the application of four tensions applied, to the protective films. 
A further search has not yielded any prior art references which teaches these features either. As such, claims 10 and 12 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/25/2021, with respect to the 35 U.S.C. 103 rejections of claims 10 and 12 have been fully considered and are persuasive.  
In particular, applicant argues that the range for the coefficient of thermal expansion is not met by the combination of references. Applicant argues that the cited examples, specifically example 2 illustrates how the application of the second feed out temperature affects the coefficient of thermal expansion such that a tension of 15 N/m being applied results in a coefficient of thermal expansion of 0.1 x 10-4/K which is less than the now required 0.3 x 10-4/K. 
The examiner concedes in that none of the cited references of Pieper, Arney and Yamamoto teaches a coefficient of thermal expansion within the claimed range. Furthermore, the examiner concedes in that none of the cited references teaches a second feed out tension within the appropriate range as indicated by applicant and additionally fails to teach four separate tensions being applied to the protective films as described by Pieper. Additionally, applicant’s example 1, which has no tensions applied to the protective films and is most comparable to the protective films of Pieper, teaches a coefficient of thermal expansion in the temperature range of 0.5 x 10-4/K which is not within the claimed range. Therefore, the rejection is withdrawn.

Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
On page 9, applicant argues that claims 17-20 are also allowable such that none of the cited references teaches the coefficient of thermal expansion in the TD and in the MD direction.
However, as discussed above, the protective films of Pieper are most comparable to those of applicant’s cited example 1 and there is a significant overlap in materials for forming -4/K or less as described by applicant’s cited example 1. Furthermore, with respect to the coefficient of thermal expansion in the MD direction, it appears as though the values for this coefficient are always close to 0 as shown in figure 9 of applicant’s submitted specification. As such, the examiner contends that the coefficients of thermal expansion in the TD and the MD direction of the protective films taught by Pieper satisfy the ranges required by new claim 17 such that they described overlapping materials and methods of forming as discussed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783